--------------------------------------------------------------------------------


Exhibit 10.3


THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Third Amendment to Second Amended and Restated Employment Agreement (“Third
Amendment”) is entered into by and between ICO, Inc. (the “Company”) and Jon C.
Biro (“Employee”), to be effective January 25, 2007 (the “Effective Date”).
 
WHEREAS, Employee and the Company entered into an Employment Agreement (the
“Agreement”), being effective as of January 28, 2004, which Agreement has been
amended by amendments effective February 11, 2005 and January 20, 2006; and


WHEREAS, the parties desire to further amend the Agreement, as set forth herein.


NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, the Company and Employee agree as follows:
 

 
1.
It is the parties’ agreement that Employee’s Annual Incentive Bonus (as defined
in Section 2.2 of the Agreement) for the Company’s fiscal year 2007 (commencing
October 1, 2006) shall be calculated pursuant to Exhibit A hereto.




 
2.
Effective January 1, 2007, Employee’s Base Salary (as defined in Section 2.1 of
the Agreement) is increased to Two Hundred and Fifty Thousand and Four Hundred
and Eighty Dollars ($250,480) per annum.




 
3.
Effective January 1, 2007, the Employee shall no longer be entitled to the
Vehicle Allowance described in Section 2.5(a) of the Agreement.



IN WITNESS WHEREOF, the Company and Employee have duly executed this Agreement
in multiple originals to be effective on the Effective Date.
 
ICO, Inc.
 
Employee
     
/s/ A. John Knapp, Jr.
 
/s/ Jon C. Biro
A. John Knapp, Jr.
 
Jon C. Biro
President & Chief Executive Officer
         
Date:
January 31, 2007
 
Date:
January 31, 2007





 
Page 1 of 2

--------------------------------------------------------------------------------

 



Exhibit A (portions redacted)


 
ICO, Inc. Fiscal Year 2007 Incentive Plan Matrix- Chief Financial Officer
 
 
 
Pay-out as a percentage of Base Salary *
Measurement
Weighting
0%
32%
64%
Corporate Expenses
       
[redacted/specific operation performance]
       
ICO, Inc. consolidated ROE
       
Subjective/Qualitative Factors
       

** Also subject to Compensation Committee approval.


ICO, Inc.
FY 2007 Incentive Plan Matrix - CFO
Explanation of Measurement Definitions and additional Explanatory Notes


Measurement definitions


*     “Corporate Expenses”: Defined as Corporate general and administrative
expenses, excluding stock option expenses and excluding business unit expenses
paid for by Corporate and included in Corporate expenses. These expenses include
but are not limited to: banking fees formerly paid by ICO Polymers North America
and Bayshore, fees related to global tax planning, expenses for two employees
transferred from Europe, Executive Leadership Team conference fees, and
consulting and legal fees to establish restricted stock/deferred compensation
plans.


*     “ROE”: Net income from continuing operations, excluding effect of
preferred stock buy back, minus preferred dividends (whether paid or accrued
towards preferred stock liquidation preference), divided by Stockholders'
equity, less the liquidation preference of the preferred stock. For purposes of
this calculation, Stockholders' equity and liquidation preference balances shall
be averaged using the previous four (4) quarter-end balances, plus the year-end
balance (i.e. the previous year end balance plus the four quarter-end balances
of fiscal year 2007).


Computational Note


For each measurement the bonus amount payable is calculated as the result
achieved for each measurement (i.e. the 0%, 32% or 64% pay-out) times the
weighting and multiplied by the CFO’s base salary. Results for each measurement
falling between the targeted amounts adjust the pay-out targets by interpolating
the percentage of: (i) the result achieved minus the lower threshold divided by,
(ii) the difference between the higher and lower target, multiplied by (iii) the
higher pay-out target percentage.


Additional Explanatory Notes


*     At the option of the CFO, subject to the approval of the Compensation
Committee, and subject to shareholder approval of amendments to the 1998
employee stock option plan to permit restricted stock grants, the CFO may be
awarded up to 25% of the incentive compensation award in the form of restricted
stock with a vesting schedule approved by the Compensation Committee.


*     Base Salary used for calculation shall be Base Salary effective as of
January 1, 2007.
 
 
Page 2 of 2